

99 HR 4473 IH: John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4473IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. McGovern (for himself, Mr. Langevin, Mr. Cicilline, and Mr. Auchincloss) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the John H. Chafee Blackstone River Valley National Heritage Corridor, and for other purposes.1.Short titleThis Act may be cited as the John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2021.2. Reauthorization of John H. Chafee Blackstone River Valley National Heritage CorridorSection 10(a) of Public Law 99–647 (54 U.S.C. 320101 note; 100 Stat. 3630; 104 Stat. 1018; 128 Stat. 3804) is amended by striking 2021 and inserting 2036.